Case 2:17-cv-02651-GMN-EJY Document 85 Filed 05/14/20 Page 1 of 6




 1
 2
 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 7

 8                                                )         Case #2:17-cv-02651-GMN-EJY
                                                  )
     SWITCH, LTD.,                                )
 9
                                                  )         VERIFIED PETITION FOR
10                   Plaintiff(s),                )         PERMISSION TO PRACTICE
                                                  )         IN THIS CASE ONLY BY
11          vs.                                   )         ATTORNEYNOT ADMITTED
                                                  )         TO THE BAR OF TIDS COURT
12   STEPHEN FAIRFAX; MTECHNOLOGY,                )         AND DESIGNATION OF
     et al.,                                      )         LOCAL COUNSEL
13                                                )
                     Defendant(s).                )
14                                                          FILING FEE IS $250.00

15

16          --~M_ic_h_a~el~A_.~B~e_rt~a~_ _, Petitioner, respectfully represents to the Court:
                      (name of petitioner)
17
            1.       That Petitioner is an attorney at law and a member of the law firm of
18
                                   ARNOLD & PORTER KAYE SCHOLER LLP
19                                                (firm name)

20   with offices at __________________________
                            Three Embarcadero Center, 10th Floor _,
                                                      (street address)
21
                     San Francisco                               California              94111-4024
22                      (city)
                                                      - - - - -(state)
                                                                 -----~                   (zip code)

23            (415) 471-3100                   michael.berta@amoldporter.com
      (area code+ telephone number)                       (Email address)
24
            2.       That Petitioner has been retained personally or as a member of the law firm by
25
                  Jones Lang LaSalle, Inc.              to provide legal representation in connection with
26                   [client(s)]

27   the above-entitled case now pending before this Court.

28                                                                                               Rev. 5/16
Case 2:17-cv-02651-GMN-EJY Document 85 Filed 05/14/20 Page 2 of 6




 1            3.  That since ___M-,-ar_c::..,..,h,,....2_7..,....,_19_9_8_ _~• Petitioner has been and presently is a
                                              (date)
 2   member in good standing of the bar of the highest Court of the State of---,-___                    C_a_li_fo_rm_·a_ __
                                                                                                       (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying

 6   the applicant's membership therein is in good standing.

 7           4.        That Petitioner was admitted to practice before the following United States District

 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing of the bars of said Courts.

11                              Court                                  Date Admitted                  BarNumber

12         US District Court, Northern District CA                        08/18/2000                      194650

13          US District Court, Central District CA                        07/18/2005                      194650

14          US District Court, District of Colorado                       11/15/2011                      194650

15      US District Court, Eastern District of Texas                      07/17/2012                      194650

16        US Court of Appeal for the Federal Circuit                      06/13/2001                      194650

17         US Court of Appeals for the First Circuit                      01/29/2009                     1134560

18        US Court of Appeals for the Ninth Circuit                       01/02/2009                      194650

19
             5.        That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as descnbed in detail below:
23
      ~State "none" if Petitioner has no disciplinary proceedings, etc.) None
24

25

26

27

28                                                            2                                                   Rev. 5/16
Case 2:17-cv-02651-GMN-EJY Document 85 Filed 05/14/20 Page 3 of 6




 1           6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2   particulars if ever denied admission):

 3   (State "none" if Petitioner has never been denied admission.) None
                                                                                                                              I

 4                                                                                                                            I

                                                                                                                              I
 5

 6           7.       That Petitioner is a member of good standing in the following Bar Associations.

 7   ~State "none" if Petitioner is not a member of other Bar Associations.)
     American Bar Association
 8   Bar Association of San Francisco
 9

10           8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA 10-2) during the   past three (3) years in the following matters:   (State "none" if no applications.)

12   Date of Application                 Cause                      Title of Court                   Was Application
                                                                  Administrative Body                  Granted or
13                                                                  or Arbitrator                        Denied

14         10/03/2017             2: 17-cv-02054-JCM                USDCNevada                    Granted

15

16
17

18
19                      (If necessary, please attach a statement of additional applications)

20           9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

23           10.      Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25           11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27

28                                                          3                                                    Rev. 5/16
Case 2:17-cv-02651-GMN-EJY Document 85 Filed 05/14/20 Page 4 of 6




              That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

  2   FOR THE PURPOSES OF THIS CASE ONLY.

  3

  4
      STATE OF California         )
  5              ~~               )
      COUNTYOF ~C::.Lz,<!...t)="" )
                                        .
  6

  7             M_ic_h_a_el_A_.B_e_rt_a_ _, Petitioner, being fi st duly sworn, deposes and says:
              ___

  8   That the foregoing statements are true.

  9
                                                                        etitioner's signature
 10   Subscribed and sworn to before me this

 ll

 12                                                                           1············,
                                                                              :@•"'~.
                                                                              i _
                                                                                           ~
                                                                                          -~·
                                                                                                     JANET G. BEVERLY
                                                                                                  Notary Public- California
                                                                                                    San Francisco County       ;:
 13                                                                           ~   :le· .-:-'       Commission# 221 2775        -
                      Notary Public or Cl~                     --=-=                            My (gmm, Expir11s 0,11, 2021
 14
 15
 16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF TIDS COURT AND CONSENT THERETO.
 17
              Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
 18
      believes it to be in the best interests of the client(s) to designate
                                                                         William R. Urga
 19                                                                   (name of local counsel)
      Attorney at Law, member of the State ofNevada and previously admitted to practice before the
 20
      above-entitled Court as associate resident counsel in this action. The address and email address of
 21
      said designated Nevada counsel is:
 22
 23                                         330 S. Rampart Blvd., #380
                                                   (street address)
 24
                        Las Vegas                                      Nevada                                89145
 25                      (city)                                        (state)                             (zip code)

 26             (702) 699-7500                                wru@juwlaw.com
       (area code+ telephone number)                           (Email address)
 27

 28                                                       4                                                         Rev. 5/ 16
Case 2:17-cv-02651-GMN-EJY Document 85 Filed 05/14/20 Page 5 of 6




 1   By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.

 4

 5              APPOINTMENT OF DESIGNA TED RESIDENT NEV ADA COUNSEL

 6

 7          The undersigned party(ies) appoint(s) _ _ _--,-__W----,,.il..,. .li_a1_n,_R_.U_rg...,.,a_ _ _ _ _ as
                                                                             (name of local counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.

 9                                            Jones Lang LaSalle, Inc.

10
                                               lfete11 Ar11()U
                                               Helen Arno ld (May 8, 2020)

                                              (party's signature)
11
                                              Helen Arnold, Liti ation Counsel
12                                            type or print party name, title)

13
                                              (party's signature)
14

15
                                              (type or print party name, title)
16

17                            CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                            Designated Resident Nevada Counsel's signature

21                                            1195                                     wrn@juwlaw.com
                                              Bar number                               Email address
22
23
     APPROVED:
24   Dated this 14
                __ day of May, 2020.
     Dated: this ___ day of _ _ _ _ _ _ _ , 20_
25

26   _______________________________
     Gloria M.STATES
     UNITED    Navarro,DISTRICT
                        District Judge
                                   JUDGE
27
     United States District Court
28                                                                5                                        Rev. 5/ 16
    Case 2:17-cv-02651-GMN-EJY Document 85 Filed 05/14/20 Page 6 of 6




                      ~upr£m£ Qlourt of Qlalif ornia
                                 JORGE E. NAVARRET E
                            Clerk and Executive Officer of the Supreme Court




        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                             OFTHE

                             STATE OF CALIFORNIA


                           MICHAEL ANTHONY BERTA

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that MICHAEL ANTHONY BERTA, #194650, was on the 27th
day of March 1998, duly admitted to practice as an attorney and counselor at law in all
the courts of this state, and is now listed on the Roll of Attorneys as a member of the bar
of this state in good standing.




                                              Witness my hand and the seal of the court
                                              on the 12th day of May 2020.



                                              JORGE E. NAVARRETE
                                              Clerk/Executive Officer of the Supreme Court


                                              By:_ - /
                                                T Ma, Deputy Clerk
                                                                          IL?
